DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “Display Device With Peripheral Common Voltage Line Surrounding Display Area”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 8-10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2006/0001792 A1) in view of Saitoh et al. (US 2018/0314122 A1; hereinafter, “Saitoh”).
Regarding claim 1:
	Choi discloses a display device, comprising:
a substrate 110 (Fig. 2 and [0029]) including a display area 112 (Fig. 2 and [0029]) at which a pixel 121 (Fig. 2 and [0030]) including a light emitting element LED/292 (Figs. 3, 9D and [0031 and 0088]) is located and a peripheral area (e.g., area around display area 112 in Fig. 2) surrounding the display area 112 (Fig. 2); and

a peripheral common voltage line 150/144a/140/144b (Fig. 2) on the peripheral area of the substrate to surround the display area 112 and connected to a 
a plurality of display common voltage lines VDD (Fig. 2 and [0030]) crossing the display area and each contacting different portions of the peripheral common voltage line 140, the display common voltage lines VDD being spaced apart from the 
Choi does not explicitly disclose the cathode electrode (connected to power line 142) is a common electrode.  However, Saitoh teaches, in a device similar to that of Choi, it was very well known in the art to incorporate a common electrode 11h (Fig. 2 and [0046]), wherein the common electrode is spaced apart from a pixel electrode (e.g., see [0012]).  
It would have been obvious to one of ordinary skill in the art to specifically incorporate a common (cathode) electrode, connected to Choi’s power line 142, because Saitoh shows/teaches it was well known in the art to incorporate a common electrode for a display device, and incorporating a common electrode would reduce processing time, complexity and cost since the common electrode could be formed/deposited at the same time the power line 142 is formed.

Regarding claims 8-10:
	re claim 8, Choi discloses the peripheral common voltage line 150/144a/140/144b (Fig. 2) has a closed shape surrounding the display area 112;
re claim 9, Choi discloses a peripheral conductive layer 146/142 (Fig. 2) in the peripheral area between the peripheral common voltage line 150/144a/140/144b (Fig. 2) and the common electrode of the light emitting element to [partially] surround the display area 112, wherein the peripheral common voltage line 150/144a/140/144b is connected to the common electrode of the light emitting element through the peripheral conductive layer 146/142 (i.e., a cathode electrode is connected to power line 142, see [0032], accordingly, Choi in view of Saitoh discloses a common electrode connected to power line 142, wherein the peripheral conductive layer 146/142 is positioned “between” the common electrode [above display area 112] and the peripheral common voltage line 150/144a/140/144b); and
	re claim 10, Choi discloses the peripheral conductive layer 146/142 (Fig. 2) is on a same layer as that of a pixel electrode of the light emitting element (i.e., the substrate 110 is considered to be a layer on which both the peripheral conductive layer and a pixel electrode are formed; accordingly, both are on a same [substrate] layer).
	Therefore, Choi (in view of Saitoh) renders claims 8-10 obvious.

Regarding claims 17-20:
	re claim 17, Choi discloses a driving voltage line 120/S (Fig. 2 and [0029-0030]) configured to provide a driving voltage to the pixel 121 (Fig. 2 and [0030]), the driving voltage line 120/S including: a peripheral driving voltage line 120 on the peripheral area of the substrate to correspond to a side of the display area 112 (Fig. 2); and a plurality of display driving voltage lines S (Fig. 2) crossing the display area 112, the display driving voltage lines S being connected to the peripheral driving voltage line 120 and connected to a pixel electrode of the light emitting element (lines “S” are connected to pixel electrodes in the pixels 121, i.e., “connected” does not require direct, physical or electrical connection, but rather, lines “S” could be connected through intervening elements);
	re claim 18, Choi discloses the display driving voltage lines S are on a different layer from the display common voltage lines VDD (see Fig. 2, wherein it is clear “S” and “VDD” overlap each other because there are no connection “nodes” at intersections of “S” and “VDD”);
	re claim 19, Choi discloses the display driving voltage lines S (Fig. 2) include a plurality of first display driving voltage lines S extending along a first direction (horizontal in Fig. 2) and connected to the peripheral driving voltage line 120; and
re claim 20, Choi discloses the display driving voltage lines S/134 ((Fig. 2, Note: with respect to this claim, lines “134” are also display driving voltage line that are also connected to the peripheral driving voltage line 120 “through” element 150 [necessary for claim 17] and to a pixel electrode “through” pixels 121 [also necessary for claim 17]) ) further include a plurality of second display driving voltage lines 134 extending along a second direction (vertical in Fig. 2) crossing the first direction (horizontal direction for “S” in Fig. 2) and respectively connected to the first display driving voltage lines (i.e., lines “134” are connected to lines “S” through pixels 121, see Fig. 2).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (in view Saitoh) as applied to claim 1, and further in view of Oh et al. (US 2006/0250083 A1; hereinafter, “Oh”).


Regarding claim 2:
	Choi (in view of Saitoh) disclose a plurality of first display common voltage lines VDD (Fig. 2) extending along a first direction, but Choi (in view of Saitoh) does not disclose the first display common voltage lines VDD contacting facing portions of the peripheral common voltage line 140 (Fig. 2). 
	Oh teaches, in a device similar to that of Choi and Saitoh, a peripheral common voltage line 43 (Fig. 6A and 6B) can be incorporated in a manner disclosed by Choi (Fig. 6B and [0043], wherein pixel voltage lines 45’ contact one face of peripheral common voltage line 43) or in a manner in which first display common voltage lines (pixel voltage lines 45’) contact facing portions of a peripheral common voltage line 43 (Fig. 6A).  Oh discloses the structure in Fig. 6A (wherein lines 45’ contact facing portions of line 43) reduces the resistance of the power line [0043].
	It would have been obvious to one of ordinary skill in the art to modify Choi (in view of Saitoh), as taught by Oh in Fig. 6A, because the modification could improve device performance by reducing the resistance in the pixel power line(s).

Regarding claim 3:
Choi discloses a data line D (Fig. 2 and [0030]) crossing the display area 112 along the first direction and configured to provide a data signal to the pixel, wherein the first display common voltage lines VDD (Fig. 2) are on a same layer as that of the data line D (i.e., the substrate 110 is considered to be a layer on which both VDD and D are formed, e.g., see Fig. 2; accordingly, both VDD and D are on a same [substrate] layer).
Therefore, Choi (in view of Saitoh and Oh) render this claim obvious.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (in view Saitoh and Oh) as applied to claim 2, and further in view of Moon (US 2008/0129898 A1).
Regarding claim 4:
Choi (in view of Saitoh and Oh) does not disclose a reference voltage line; however, Moon teaches touch panels integrated with a display device by incorporating a reference voltage line Vref (Fig. 8 and [0025, 0031]) along a direction of a driver 320, wherein the reference voltage line provides a reference voltage to pixels.
It would have been obvious to one of ordinary skill in the art to modify Choi (in view of Saitoh and Oh) by incorporating a reference voltage line, as taught by Moon, because the modification could allow a touch panel to be integrated with Choi’s display panel.  Furthermore, when a reference voltage line is incorporated, both it and the first display common voltage lines (in Choi) with be formed on the same substrate 110 (i.e., both the reference voltage line and the first display common voltage lines will be on a same [substrate] layer).

Claims 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (in view Saitoh) as applied to claim 1, and further in view of Kanda (US 2010/0277449 A1).
Regarding claims 11 and 12:
Choi (in view of Saitoh) does not disclose a first transistor being an n-type transistor; however, Kanda teaches, in a device similar to that of Choi (and Saitoh), an n-type transistor 402 (Fig. 2 and [0043]) provides a driving current to an OLED.  Although Kanda does not explicitly disclose the transistor includes an oxide semiconductor, this limitation is deemed obvious because such material was commonly used in the art for transistors.


Regarding claims 15 and 16:
Choi (in view of Saitoh) discloses a fifth transistor M2 (Fig. 3) being a p-type transistor, and Kanda also discloses a fifth transistor 401 (Fig. 2 and [0042]) that is a p-type transistor, and although the prior art references do not explicitly disclose the fifth transistor includes polycrystalline silicon (polysilicon), this limitation is deemed obvious because polysilicon was well-known and commonly used in the art for transistors.  Therefore, Choi (in view of Saitoh) modified as taught by Kanda renders claims 15-16 obvious.

Allowable Subject Matter
Claims 5-7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5-7 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 5, especially the limitation for second display common voltage lines…each contacting facing portions of the peripheral common voltage line; and
Claims 13-14 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 13, especially the limitations for second, third and fourth transistors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose common voltage lines in a peripheral area surrounding a display area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892